DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: “the rest of plurality of power take off systems” should be “the rest of the plurality of power take off system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, the limitation “the system” renders the claim indefinite because its unclear what system is being referred to. Claim 13 recites a plurality of power take off systems and claim 1 recites a power take off system where its unclear which system is being claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 744591.
Regarding claim 22, Facciano discloses a power take off system for use with an actuator 90, see title, the power take off system comprising: a gear shaft 76, 77, configured to engage the actuator, with the actuator directly driving the gear shaft, the actuator 90 is directly geared to the shaft 76 as shown in fig. 8, a drive pinion 80 on the gear shaft, a face gear sector 86, 68 that engages the drive pinion; a bearing sleeve, 70, wherein the bearing sleeve is operatively coupled to the face gear sector, the vane includes several thrust bearings, thrust races, see page 3, col. 4, lines 32-42, such that the bearing sleeve rotates along with the face gear sector, since the vane screw 70 holds the rotatable elements together, the thrust bearings must rotate with the vane, i.e. the inner race, and a rotatable surface 50 wherein the integrally formed shaft 58 is operatively coupled to the bearing sleeve, see page 3, col. 4, lines 32-42, such that the rotatable surface rotates along with the face gear sector, the face gear sector rotates the jet vane. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facciano EP 0744591 in view of Bastian et al. US 4,272,040.
Regarding claim 1, Facciano discloses a power take off system for use with an actuator 90, the power take off system comprising: a gear shaft 76, 77 configured to engage the actuator, with the actuator directly driving the gear shaft, see fig. 8; a drive pinion 80 on the gear shaft; a face gear sector 86, 68 that engages the drive pinion; a rotatable surface 50 that is operatively coupled to the face gear so that the rotatable surface rotates with the face gear sector. Facciano does not disclose the details of a bearing sleeve, wherein the bearing sleeve is operatively coupled to the face gear sector, such that the bearing sleeve rotates along with the face gear sector; a rotatable surface that is operatively coupled to the bearing sleeve, wherein the rotatable includes a section with a non-circular cross section shape that mates with a corresponding cavity in the bearing sleeve. 

    PNG
    media_image1.png
    447
    832
    media_image1.png
    Greyscale

Bastian teaches a similar power take off system to that of Facciano. Bastian teaches a bearing sleeve, labeled above, wherein the bearing sleeve is operatively coupled to the face gear sector, see fig. 4, the gearing is driven as shown; as well as in Facciano fig. 8, face gear 68, such that the bearing sleeve rotates a. long with the face gear sector, fig. 6, shows that the entire assembly rotates with the rotatable component; a rotatable surface that is operatively coupled to the bearing sleeve, the bearing sleeve appears to be integral with part of the rotatable component and mated with another part of the component, wherein the rotatable includes a section with a non-circular cross section shape, see fig. 7b, that mates with a corresponding cavity in the bearing sleeve, the non-circular keyed cross section of the rotatable component is within the cavity between the stops 150, 151. Bastian teaches that the assembly of fig. 7b allows for a non-linear relationship to exist between the rotation of the fins and the tabs. Such a relationship is desirable because at low speeds, the aerodynamic effects of the fins may be low, and at high altitudes, the effects of the aerodynamic surfaces may be low, thus, be desirable to provide non-linear control between the two control surfaces at low speeds and high altitudes. See col. 6, lines 4-10. 
It would have been obvious to an ordinary skilled worker to provide a power take off assembly having the bearing sleeve and rotatable component as claimed and discussed in Bastian, in the apparatus of Facciano, in order to provide non-linear control between the two surfaces at low speeds and high altitudes. Id. In other words, it would have been obvious to provide a vane assembly in Facciano, having a bearing sleeve with an inner notch that is non-circular in with a keyed shaft of the rotatable element, as taught by Bastian, in order to provide a non-linear translation between the elements.  
Regarding claim 2, Facciano, in view of Bastian, discloses the rotatable surface is a jet vane. See element 50, steering vane.
Regarding claim 3, Facciano, in view of Bastian, discloses the rotatable surface has an integrally formed shaft extending from a blade of the rotatable surface. Both Facciano and Bastian show the shaft of the blade being integrally formed with the blade of the rotatable surface. In order to achieve the non-linear control of Bastian, the shaft would necessarily be comprised of two parts, an outer sleeve, and the inner rotating shaft; however, the components are nonetheless integrally assembled and formed. See fig. 7b clearly showing a shaft attached to the control surface as discussed above.
Regarding claim 6, Facciano, in view of Bastian, discloses a key 148, 149 that mechanically couples the bearing sleeve and the face gear sector. The face gear would be connected to the shaft and the bearing sleeve would be connected to the shaft via the key and therefore the key mechanically couples to each of the elements. 
Regarding claim 9, Facciano, in view of Bastian, discloses a cap that has an opening through which passes the integrally formed shaft. Referring to fig. 4, Facciano discloses a cap, shield plate 56, that is formed at the base of the vane 52, the modified shaft of Bastian would be passing radially through the shield plate.
Regarding claim 10, Facciano, in view of Bastian, discloses an annular insulator engaged by the cap. The insulator 60 is engaged by the cap 56 and also has the shaft running through it, as discussed above, the modified shaft of Bastian would necessarily need to pass through the insulator and cap.
Regarding claim 11, Facciano, in view of Bastian, discloses the gear shaft engages a housing, as part of a jet vane drive. See fig. 3, housing 44 is coupled to the actuation system and therefore the gear shaft must engage in the housing in some manner. 
Regarding claim 12, Facciano, in view of Bastion, discloses a plurality of power take-off systems including the power take off system engage the housing. See elements 46, 48, 50, 52 connected to housing 44.
Regarding claim 13, Facciano, in view of Bastion, discloses a rest of the plurality of power take off systems not including the power take off system include respective jet vanes coupled thereto, further including actuators operatively coupled to the rest of plurality of power take off systems, to rotate the respective jet vanes. Referring to fig. 3, Facciano shows 4 vanes 48, 46, 50, 52, each having its own actuator, fig. 5. 
Regarding claim 14, Facciano, in view of Bastion, discloses wherein the power take off systems are part of an air vehicle, see figs. 1-2, wherein the respective actuators of the plurality of power take-off systems are also operatively coupled to control surfaces 94 of the air vehicle. 
Regarding claim 15, Facciano, in view of Bastion, discloses the jet vanes of the respective power take-off systems are in a nozzle of a rocket motor of the air vehicle. See fig. 3, the jet vanes 46, 48, 50, 52 are formed in the missile’s rocket motor nozzle.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facciano, in view of Bastian as applied to claim 3 above, and further in view of Ikegaya et al. US 2015/0037163.
Regarding claim 4, Facciano, in view of Bastian, discloses all elements except that the vane is made of pressed powdered metal.
Ikegaya teaches that a vane for a compressor, though the process can be applied to a gas turbine stator vane, see para. [0013], may be made through sintering of powdered material and can be easily formed, see para. [0041]. 
It would have been obvious to an ordinary skilled worker to manufacture the vane of Facciano, in view of Bastian, form a powdered metal sintering process, i.e. pressed powdered metal, as taught by Ikegaya, in order to easily form a suitable vane. Id. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facciano, in view of Bastian as applied to claim 3 above, and further in view of Brackin et al. US 6,354,978.
	Regarding claim 8, Facciano, in view of Bastian, discloses all elements except for the drive pinion is press fit on the gear shaft. 
	Brackin teaches a differential and method for variable traction control but is relied upon to show the conventional method of affixing a gear to its shaft. The gears 34, 36 are said to be fixed upon respective pivots 38 in a conventional manner, e.g. welds, conventional fasteners, interference fit, press fitting, threaded splined or keyed connection. See col. 7, lines 10-25.
	It would have been obvious to an ordinary skilled worker to provide a press fit to the gear assembly on the shaft of Facciano, in view of Bastian, as taught by Brackin, because Brackin teaches that press fitting is a well known and conventional method of fixing the gear to the shaft. Id. 

Claim(s) 16, 17, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faupell et al. US 5,511,745 in view of Facciano EP 0744591.

    PNG
    media_image2.png
    366
    619
    media_image2.png
    Greyscale

Regarding 16, Faupell discloses a thrust vector control (TVC) vane drive system comprising: a housing; and jet vane drives mechanically coupled ot the housing, each of the jet vane drives including: a bearing sleeve, labeled in the annotated figure above, wherein the bearing sleeve includes a ridge extending on an outer surface of the bearing sleeve to act on a surface of the housing 40 to limit insertion of the bearing sleeve into the housing, the bearing sleeve includes a ridge, the portion of the sleeve that is abutting the housing 40 where the sleeve cannot enter the housing, this is consistent with the Applicant’s disclosure and therefore interpreted as a ridge. Faupell does not disclose the actual actuating system and states that the jet vane actuation mechanism may include any mechanical, hydraulic, or other conventionally known actuation mechanism. See col. 6, lines 10-20. The bearing sleeve however is shown to rotate with the actuation arm. 
Facciano discloses jet vane drives mechanically coupled to the housing 44, each of the jet vane drives including: a gear shaft 76, 77 configured to engage an actuator 90, with the actuator directly driving the gear shaft, a drive pinion 80 on the gear shaft; a face gear sector 68, 86 that engages the drive pinion. Facciano teaches that the jet vane control provide simplicity, ruggedness and relative cost (low) in order to provide control to both the outer and inner fins in order to provide sufficient vector control. See Facciano col. 6, lines 25-50. 
It would have been obvious to an ordinary skilled worker to provide the jet vane control taught by Facciano, in the engine of Faupell because: 1) Faupell teaches that the vane actuator can be any known mechanism and 2) Facciano teaches a jet vane drive that is simple, rugged, and beneficial on cost and allows for outer fins to control the vehicle, supra. 
Regarding claim 17, Faupell, in view of Facciano, discloses the actuators are control surface actuators in the housing, for moving respective control surfaces. The control surfaces 14 in Faupell are jet vanes, Facciano teaches a plurality of control surfaces 46, 48, 50, 52 are similar control surfaces and are attached to respective actuators. 
Regarding claim 20, Faupell, in view of Facciano, discloses the jet vane drives are four jet vane drives circumferentially spaced on the housing. Faupell teaches that three jet vane drives are usable in the preferred embodiment; however, one or more jet vanes can be used. 
Facciano teaches that four jet vanes can be used, see fig. 3. 
It would have been obvious to an ordinary skilled worker to change the number of jet drive vanes in the apparatus of Faupell, in view of Facciano, from 3 jet vanes to 4 jet vanes as shown by Facciano, since Faupell teaches that any number of jet vanes may be used. 
Regarding claim 21, Faupell, in view of Facciano, discloses the housing forms a nozzle in the interior of the housing, wherein a portion of the jet vane is arranged to extend from the housing into the nozzle, see Faupell fig. 1, the vane 14 is within the TVC nozzle.
Regarding claim 22, Faupell, in view of Facciano, discloses all elements, referring to claim 16 above. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, the prior art does not teach or fairly suggest a key that engages an inner notch in the face gear sector and a slot in the bearing sleeve as claimed in combination with the remaining subject matter. 

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741